            Case 2:19-cv-06152-TJS Document 12 Filed 01/22/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

-------------------------------------x
PETROCHOICE HOLDINGS, INC.           :
                 Plaintiff,          :                     CIVIL ACTION
                                     :
     - against -                     :
                                     :                     No. 19-6152-TJS
FRANCIS S. OROBONO, JR.,             :
                                     :
                 Defendant.          :
-------------------------------------:
                                     :
                                     x

                            REPORT OF RULE 26(f) MEETING

       In accordance with Federal Rule of Civil Procedure 26(f), counsel for the parties

conferred on January 21, 2020 and submit the following report of their meeting for the court’s

consideration:


1.     Discussion of Claims, Defenses and Relevant Issues


       You should assume that the court has read the complaint and is familiar with the claims.

However, the facts supporting those claims and defenses are unknown. Therefore, counsel shall

set forth concisely the factual background that the parties contend support their claims and

defenses.


       Summarize your discussion of primary issues, threshold issues and those issues on which

the parties will need to conduct discovery. Identify what information each party needs in

discovery as well as when and why. Also indicate likely motions and their timing.
        Case 2:19-cv-06152-TJS Document 12 Filed 01/22/20 Page 2 of 12




      Plaintiff PetroChoice Holdings, Inc. (“PetroChoice”) respectfully submits the

following factual summary:


      PetroChoice is a distributor and manufacturer of petroleum and ancillary products

and services with over 50 offices located on the east coast and Midwest U.S. It provides

services and products in 32 states and is headquartered in King of Prussia, Pennsylvania.

PetroChoice alleges that Defendant Francis Orobono, Jr., of West Chester, Pennsylvania

accessed PetroChoice’s computer systems without authorization and downloaded

approximately 5,000 documents, some of which contained its trade secrets and other

confidential and/or propriety information (collectively “Trade Secrets”). Mr. Orobono then

used these Trade Secrets to unfairly compete with PetroChoice by, among other things,

soliciting PetroChoice’s current customers through coordination with Jack Williams Tire

Co. Inc. (“JWT”), Orobono’s current employer. Orobono accessed and downloaded the

Trade Secrets, unfairly competed with PetroChoice, and solicited existing clients, all in

violation of a series of restrictive covenants that Orobono had agreed to, first as an

employee of PetroChoice, and later as a consultant for PetroChoice, as well as a certain

separation agreement and equity agreement. The pertinent contracts are annexed as

Exhibits to Plaintiff’s Complaint. It was only after Orobono’s consulting contract with

PetroChoice was terminated that it learned that Orobono had downloaded the

approximately 5,000 documents on the eve of the consulting relationship’s end.


      The primary issues are to the extent to which Orobono disseminated and used the

Trade Secrets and breached his various restrictive covenants and promises to PetroChoice


                                            2
        Case 2:19-cv-06152-TJS Document 12 Filed 01/22/20 Page 3 of 12




in unfairly competing with PetroChoice and/or in soliciting existing clients. Threshold

issues involve determining whether Orobono’s conduct constituted violations of federal and

state law relative to unauthorized access of computer systems and theft of Trade Secrets,

e.g., Federal Defend Trade Secrets Act, 18 U.S.C. § 1831, et seq., Pennsylvania Uniform

Trade Secrets Act, 12 Pa. Cons. Stat. § 5302, in addition to other statutory and common

laws, as more fully set forth in PetroChoice’s Complaint.


       At this juncture, Plaintiff believes that it will require the services of an

electronic/computer forensic analyst to determine where Orobono stored the Trade Secrets

and to what extent and to whom the trade secrets were disseminated. Plaintiff is proposing

a search of Orobono’s electronic, messaging, and storage devices and applications,

including computers, tablets, phones, email inboxes, and other storage/transmission

mediums. Plaintiff also proposes conducting a similar search of JWT’s electronic,

messaging, and computer systems and applications.


       Discovery will focus upon Orobono and JWT and its employees, as well as any

clients that PetroChoice believes Orobono actually or attempted to solicit away from doing

business with PetroChoice in favor of JWT, as well as certain petroleum suppliers or

producers that may have information on solicitation of existing PetroChoice clients.


Defendant Francis Orobono respectfully submits the following:


       Mr. Orobono was an employee of PetroChoice for years and, thereafter, acted as a

consultant to PetroChoice. During the course of his employment and during the time Mr.


                                             3
        Case 2:19-cv-06152-TJS Document 12 Filed 01/22/20 Page 4 of 12




Orobono acted as a consultant, PetroChoice allowed Mr. Orobono access to their computer

system, first through Citrix and subsequently through Microsoft 365. He had both a

username and a password which enabled him to access the computer system at issue. The

time period during which Mr. Orobono acted as a consultant was set to expire at the end of

August, 2019. Prior to the expiration of the consulting agreement, Mr. Orobono needed to

obtain a multitude of personal documents from the PetroChoice computer system. During

the course of his employment and consulting agreement, Mr. Orobono utilized the

PetroChoice computer system to store personal information including, but not limited to,

personal financial records, tax returns, real estate documents, and Individualized

Education Plan documents for Mr. Orobono’s son.


      During the course of 2019, Mr. Orobono asked several employees of PetroChoice for

assistance with downloading his personal information as he was having difficulty accessing

and downloading his own information. After receiving no assistance from PetroChoice’s

IT department or any other employee, Mr. Orobono downloaded his Microsoft One Drive

in order to obtain his personal information, which included not only his personal

documents but certain PetroChoice documents as well.


      Mr. Orobono did not download the aforementioned information in order to compete

with PetroChoice. More importantly, Mr. Orobono has not utilized any PetroChoice

documents or information for the purpose of competing with PetroChoice. Mr. Orobono

has delivered the two hard drives and one flash drive, which contain the information at

issue, to defense counsel. At this preliminary stage, defense counsel has not accessed the


                                            4
         Case 2:19-cv-06152-TJS Document 12 Filed 01/22/20 Page 5 of 12




downloaded documents and, therefore, cannot determine whether the information and

documents could be considered either confidential or a trade secret.


       Defense counsel anticipates utilizing the services of a forensic computer analyst to

image and view the downloaded materials. Discovery will focus on the response of

PetroChoice to Mr. Orobono’s requests for assistance with obtaining his personal

documents from the PetroChoice computer system, Mr. Orobono’s access to the

PetroChoice computer system, the alleged proprietary nature of the downloaded

information, and any damages PetroChoice purportedly sustained.


2.     Informal Disclosures


       State the parties’ agreement on timing, form and scope of informal disclosures.

Specifically identify not only the information listed in Rule 26(a)(1), but any additional

information the parties agree to disclose informally.


       Keep in mind that self-executing discovery must not be delayed until the pretrial

conference. If the parties have not made the Rule 26(a) initial disclosures within the time

required by the Court’s Order scheduling the pretrial conference, they should explain why not.


       The parties anticipate exchanging Rule 26(a)(1) disclosures on or by January 28,

2020, as set forth in the Court’s January 14, 2020 Order. (Dkt. No. 10.)


       Plaintiff anticipates disclosing approximately 5,000 documents downloaded by

Defendant, together with emails pertaining to Defendant’s request to access Plaintiff’s

computer system immediately prior to and after termination of the consulting agreement
                                                 5
          Case 2:19-cv-06152-TJS Document 12 Filed 01/22/20 Page 6 of 12




between Plaintiff and Defendant. Plaintiff will also disclose relevant agreements containing

restrictive covenants. Defendant will disclose communications with PetroChoice regarding

Defendant’s need to obtain his personal information from the PetroChoice computer

system.


       Much of the information expected to be exchanged are confidential in nature. Thus,

entry of a protective order will be necessary.


3.     Formal Discovery


       Indicate nature, sequence and timing of formal discovery, as well as any need to conduct

discovery in phases to prepare for the filing of motions or for settlement discussions. Specifically

delineate what discovery will be conducted formally.


       The parties are required to address procedures to preserve electronically stored

information, to avoid inadvertent privilege waivers, and to determine the form in which

electronic information will be produced. The cost of producing the information must be

discussed.


       The discovery deadline should normally be no more than 120 - 150 days from the date of

the Rule 16 pretrial conference. If the parties believe there are compelling reasons for a longer

period of discovery, state them.


       The Parties contemplate issuing written discovery within the next 60 days, followed

by fact witness depositions within 90 days thereafter. The Parties respectfully propose a



                                                 6
         Case 2:19-cv-06152-TJS Document 12 Filed 01/22/20 Page 7 of 12




discovery end date of June 30, 2020. They further respectfully propose that dispositive

motions be filed on or before July 31, 2020, with responses due 30 days thereafter.


       The Parties have issued litigation hold letters to their respective clients. Defendant

has turned over his hard drives and other storage devices to his counsel.


4.     Electronic Discovery


       It is expected that the parties will reach an agreement on how to conduct electronic

discovery. In the event the parties cannot reach such an agreement before the Rule 16 scheduling

conference, the Court will enter an order incorporating default standards. The default order can

be viewed at www.paed.uscourts.gov.


       The parties shall discuss the parameters of their anticipated e-discovery at the Rule 26(f)

conference and shall be prepared to address e-discovery at the Rule 16 scheduling conference

with the Court.


       Given the nature of the claims by Plaintiff, the Parties agree to produce

electronically stored information in the native format with metadata intact when

economically feasible.


5.     Expert Witness Disclosures


       Indicate agreement on timing and sequence of disclosure of the identity and anticipated

testimony of expert witnesses, including whether depositions of experts will be needed.




                                                7
         Case 2:19-cv-06152-TJS Document 12 Filed 01/22/20 Page 8 of 12




        The parties should expect that the Court requires expert reports to be exchanged

simultaneously. If there are compelling reasons to stagger the production of expert reports, state

them.


        The Parties anticipate that expert testimony may be needed as to the issue of

computer forensic investigations, analysis, and results thereof, as well as on valuation issues

relative to Plaintiff’s damage claim and an industry expert. The Parties respectfully

propose that the Parties designate expert witnesses by June 30, 2020, with Plaintiff’s expert

witness report(s) due on July 15, 2020 and Defendants expert report(s) due on August 15,

2020. Defendant believes that it will need 30 days to respond to Plaintiff’s reports because

Defendant is not in possession of the information necessary to value Plaintiff’s alleged

damages. Defendant should be afforded the opportunity to consider Plaintiff’s expert

analysis of the alleged damages and respond accordingly


6.      Early Settlement or Resolution


        The parties must familiarize themselves with Local Rule 53.3 before responding. Recite

the parties’ discussion about early resolution through ADR, motion or otherwise explain what

steps were taken by counsel to advise the client of alternative dispute resolution options. Explain

any decision not to seek early resolution and what mediation options the parties may consider

and when mediation would be appropriate.


        The Parties have already engaged in early settlement discussions. These discussions

have centered on the defendant and non-party JWT (defendant’s current employer and


                                                8
         Case 2:19-cv-06152-TJS Document 12 Filed 01/22/20 Page 9 of 12




potential recipient of Plaintiff’s trade secrets) permitting Plaintiff’s electronic forensic

consultant to conduct a search of relevant computer systems, messaging applications, and

devices to ascertain if Plaintiff’s Trade Secrets have been disseminated and used as alleged

in Plaintiff’s Complaint. Both Defendant and JWT have agreed to allow Plaintiff to

conduct these searches. The Parties are currently in discussions as to the time frame and

payment for these searches. Depending on the results of the searches, the Parties have also

discussed the return of any of Plaintiff’s Trade Secrets and the potential for a global

resolution.


7.     Trial date


       If a date certain is requested, state the reasons. Generally, if requested, a firm trial date

will be scheduled.


       The Parties respectfully propose a trial date of October 15, 2020.


8.     Other Matters


       Indicate discussion and any agreement on matters not addressed above.


       While the Parties are prepared to move forward with discovery, given that they are

exploring early resolution of this matter, and given that such resolution is dependent upon

the results of the forensic investigations of Orobono’s devices and JWT’s systems, the

Parties respectfully request that the Court entertain the ability to stay this matter for 60

days while the investigation is ongoing and forensic analysis can be completed. At the



                                                9
        Case 2:19-cv-06152-TJS Document 12 Filed 01/22/20 Page 10 of 12




conclusion of the stay, the Parties further request that the dates proposed herein be

extended by the duration of the stay.


       The Parties do not, respectfully, consent to trial or resolution of dispositive motions

by a Magistrate Judge.


                                                          /s/ Steven D. Urgo
                                                          (Attorney Signature)


                                                          /s/ Marry-Ellen H. Allen
                                                          (Attorney Signature)


       Dated this 22nd day of January, 2020.

                                           Respectfully Submitted,

                                           LEWIS BRISBOIS BISGAARD & SMITH LLP

                                           By: /s/ Steven D. Urgo
                                              Steven D. Urgo, ID No. 62773
                                              550 E. Swedesford Road, Suite 270
                                              Wayne, Pennsylvania 19087
                                              Telephone: 215.977.4078
                                              E-mail: steven.urgo@lewisbrisbois.com
                                              Attorneys for Plaintiff
                                              PetroChoice Holdings, Inc.

                                                Jon Jay Olafson
                                                1700 Lincoln Street, Suite 4000
                                                Denver, CO 80203
                                                Telephone: 303.861.7760
                                                Jon.Olafson@lewisbrisbois.com

                                                Kayla Dawn Dreyer
                                                1700 Lincoln Street, Suite 4000
                                                Denver, CO 80203
                                                Telephone: 303.861.7760
                                                Kayla.Dreyer@lewisbrisbois.com


                                               10
Case 2:19-cv-06152-TJS Document 12 Filed 01/22/20 Page 11 of 12




                                LAMB McERLANE PC

                            By: /s/ Marry-Ellen H. Allen
                                   Joel L. Frank, ID No. 46601
                                   Mary-Ellen H. Allen, ID No. 83885
                                   24 East Market Street
                                   Post Office Box 565
                                   West Chester, PA 19381-0565
                                   610-430-8000

                                   jfrank@lambmcerlane.com
                                   mallen@lambmcerlane.com
                                   Attorneys for Defendant




                              11
       Case 2:19-cv-06152-TJS Document 12 Filed 01/22/20 Page 12 of 12




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of January, 2020, the undersigned served the
foregoing Rule 26(f) Memorandum upon counsel via ECF:

Joel L. Frank
Mary-Ellen H. Allen
Lamb McErlane PC
24 East Market Street
P.O. Box 565
West Chester, PA 19381-0565
jfrank@lambmcerlane.com

                                           /s/          Steven D. Urgo
                                             A duly signed original is on file at the
                                             Law Offices of LEWIS BRISBOIS




                                           12
